DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 6, 9-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,246,383. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations required of claims 1, 2, 5, 6, 9-13 and 15-20  of the instant application are claimed in claims 1-15, respectively, of U.S. Patent No. 11,246,383.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one manually-actuated piece from claims 5-7; and the triggering component from claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities:
In Paragraph [0001], line 2, “2019, which” should be - - 2019, now U.S. Patent No. 11,246,383, which - -. 
Appropriate correction is required.

Claim Objections

Claims 1, 4, 6-11, 15-17, 19, 20 are objected to because of the following informalities:
In claim 1, line 11, “causes said interlocking” should be - - causes interlocking - -.
In claim 4, line 1, “(+2) The fastener” should be - - The fastener - -.
In claim 6, line 3, “fabric or textile” should be - - said fabric or said textile - -.
In claim 6, line 4, “at least one article of clothing, fabric or textile” should be - - said at least one article of clothing, said fabric or said textile - -.
In claim 7, line 1, “said manually-actuated piece” should be - - said at least one manually-actuated piece - -
In claim 7, line 3, “fabric or textile” should be - - said fabric or said textile - -.
In claim 8, line 1, “said triggering component” should be - - a triggering component - -.
In claim 8, line 2, “fabric or textile” should be - - said fabric or said textile - -.
In claim 9, line 1, “fabric or textile” should be - - said fabric or said textile - -.
In claim 10, line 1, “fabric or textile” should be - - said fabric or said textile - -.
In claim 11, line 2, “fabric or textile” should be - - said fabric or said textile - -.
In claim 15, line 2, “at least one article of clothing” should be - - said at least one article of clothing - -.
In claim 16, line 2, “at least one article of clothing, fabric or textile” should be - - said at least one article of clothing, said fabric or said textile - -.
In claim 16, line 3, “fabric or textile” should be - - said fabric or said textile - -.
In claim 17, line 2, “at least one article of clothing, fabric or textile” should be - - said at least one article of clothing, said fabric or said textile - -.
In claim 17, line 3, “fabric or textile” should be - - said fabric or said textile - -.
In claim 19, line 7, “article of clothing, fabric or textile” should be - - of said article of clothing, said fabric or said textile - -.
In claim 19, line 13, “causes said interlocking” should be - - causes interlocking - -.
In claim 20, line 1, “an article” should be - - the article - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said triggering component " in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend to - - a triggering component - - or define a triggering component earlier in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurt (US Patent No. 3,008,209).
Regarding claim 1, Kurt discloses a fastener, comprising: 
a plurality of pieces, comprising a first set of pieces, arranged in a first track, and a second set of pieces, arranged in a second track, wherein said plurality of pieces are joined, or configured to be joined, to at least two different parts or areas of at least one article of clothing, fabric or textile (see annotated Figs. 2 and 3); 
wherein a first piece, comprised in said first set of pieces, is configured for holding a second piece comprised in said second set of pieces by inserting, at least partially by magnetic force, a tip of said first piece into a space formed by said second piece, and wherein an exterior edge comprised in said first piece interlocks with a second exterior edge, comprised in said second piece (see annotated Figs. 2 and 3); 
wherein said magnetic force causes said interlocking when said first piece and said second piece are brought within close proximity to each other (see annotated Figs. 2 and 3); and 
wherein at least one of said plurality of pieces is magnetized, resulting in said magnetic force (see annotated Figs. 2 and 3).  
Regarding claim 2, Kurt discloses, wherein said interlocking prevents separation of said first piece from said second piece in a direction substantially perpendicular to said first track and said second track (see annotated Figs. 2 and 3).  
Regarding claim 3, Kurt discloses, wherein said interlocking prevents separation of said first piece from said second piece in a direction substantially parallel to said first track and said second track (see annotated Figs. 2 and 3).  
Regarding claim 4, Kurt discloses, wherein said interlocking prevents separation of said first piece from said second piece: in a vertical direction, substantially parallel to said first track and said second track, and in a horizontal direction, substantially perpendicular to said first track and said second track (see annotated Figs. 2 and 3).  
Regarding claim 5, Kurt discloses, comprising at least one manually-actuated piece (16), wherein said at least one manually-actuated piece (16) is comprised in or connected with at least one of said plurality of pieces, and wherein said at least one manually-actuated piece (16) triggers a sequence of movement of at least some of the plurality of pieces, leading to said interlocking, and wherein pieces other than the at least one manually- actuated piece (16) interlock (see annotated Fig. 3 and Fig. 5).  
Regarding claim 6, Kurt discloses, wherein the at least one manually-actuated piece is located, or configured to be located, on or about a waistband of said article of clothing, fabric or textile when said fastener is joined to said at least two different parts or areas of at least one article of clothing, fabric or textile (see annotated Fig. 3 and Fig. 5).  
Regarding claim 7, Kurt discloses, wherein said manually-actuated piece comprises, or is comprised within, an end of a fly of said fastener and/or said at least one article of clothing, fabric or textile (see annotated Fig. 3 and Fig. 5).  
Regarding claim 9, Kurt discloses, wherein said at least one article of clothing, fabric or textile comprises a flexible and/or elastic material (see annotated Figs. 2 and 3; also Col. 3, lines 1-8).  
Regarding claim 10, Kurt discloses, wherein said at least one article of clothing, fabric or textile comprises a flexible and/or elastic material is a garment (see annotated Figs. 2 and 3; also Col. 3, lines 1-8).  
Regarding claim 11, Kurt discloses, wherein said at least two different parts or areas comprise a plurality of edges of said at least one article of clothing, fabric or textile (see annotated Figs. 2 and 3).  
Regarding claim 12, Kurt discloses, wherein a plurality of said plurality of pieces is magnetized (see annotated Figs. 2 and 3).  
Regarding claim 13, Kurt discloses, wherein at least one of said first set of pieces of said first track comprise a negative magnetic pole (N), and wherein at least one of said second set of pieces of said second track comprise a positive magnetic pole (S), resulting in said magnetic force (see annotated Fig. 3).  
Regarding claim 14, Kurt discloses, wherein at least one of said first set of pieces of said first track comprise a positive magnetic pole (S), and wherein at least one of said second set of pieces of said second track comprise a negative magnetic pole (N), resulting in said magnetic force (see annotated Fig. 3). 
 	Regarding claim 15, Kurt discloses, wherein said plurality of pieces are joined to at least two different parts or areas of at least one article of clothing, and wherein said article of clothing is configured to become fitted to a person's body upon fastening the fastener (see annotated Figs. 2 and 3; also Col. 3, lines 1-8).  
Regarding claim 16, Kurt discloses, wherein said plurality of pieces are joined to at least two different parts or areas of at least one article of clothing, fabric or textile, and wherein said article of clothing, fabric or textile is configured to be closed upon fastening the fastener (see annotated Figs. 2 and 3).  
Regarding claim 17, Kurt discloses, wherein said plurality of pieces are joined to at least two different parts or areas of at least one article of clothing, fabric or textile, and wherein said article of clothing, fabric or textile is configured to be tightened upon fastening the fastener (see annotated Figs. 2 and 3).  
Regarding claim 19, Kurt discloses a method for fastening an article, comprising the following steps: 
obtaining an article of clothing, a fabric and/or a textile comprising a fastener (see annotated Figs. 2 and 3), wherein said fastener comprises: 
a plurality of pieces, comprising a first set of pieces, arranged in a first track, and  a second set of pieces, arranged in a second track, wherein said plurality of pieces are joined, or configured to be joined, to at least two different parts or areas of at least one article of clothing, fabric or textile (see annotated Figs. 2 and 3); 
wherein a first piece, comprised in said first set of pieces, is configured for holding 
a second piece comprised in said second set of pieces by inserting, at least partially by magnetic force, a tip of said first piece into a space formed by said second piece, and wherein an exterior edge comprised in said first piece interlocks with a second exterior edge, comprised in said second piece (see annotated Figs. 2 and 3);
wherein said magnetic force causes said interlocking when said first piece and said second piece are brought within close proximity to each other (see annotated Figs. 2 and 3); and 
wherein at least one of said plurality of pieces is magnetized, resulting in said magnetic force (see annotated Figs. 2 and 3).  
Regarding claim 20, Kurt discloses the method for fastening an article, comprising the following additional step: 
reversing said interlocking (see annotated Figs. 2 and 3).  







    PNG
    media_image1.png
    667
    631
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurt (US Patent No. 3,008,209), in view of Lau (US Patent No. 4,534,087).
Regarding claim 8, Kurt discloses the claimed invention except for said triggering component comprises, or is comprised within, an edge of a waist band of said at least one article of clothing, fabric or textile.  However Lau teaches said triggering component (buckle 10) comprises, or is comprised within, an edge of a waist band of said at least one article of clothing, fabric or textile (see Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use triggering component such as a buckle in order to secure the end of the zipper at the waist location.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kurt (US Patent No. 3,008,209).
Regarding claim 18, Kurt discloses the claimed invention except for each of said plurality of pieces comprises an at least partially rounded outer profile. It would have been an obvious matter of design choice to have each of said plurality of pieces comprises an at least partially rounded outer profile, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed fastener was significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677